DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.  Claims 1-10 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. Patent Pub. No. 2013/0244083) in view of Galinat (U.S. Patent No. 6,550,362).
Regarding claim 1, Min teaches an apparatus for cutting an electrode sheet (10), the apparatus comprising: a transfer unit (30a, 30b,  35) transferring the electrode sheet in which a plurality of notching grooves (N1, N3) are formed in a side surface thereof up to a cutting point (C1)(Figures 3 and 4) via a measuring point (M1)(Figures 3 and 4), wherein, when a front notching groove (N1) disposed at a front end among the plurality of notching grooves formed in the electrode sheet is passing through the cutting point, a rear notching groove (N3) disposed in a rear end of the front notching groove among the plurality of notching grooves is configured to pass through the measuring point (See annotated Figure 4 below; Paragraphs 0067-0069; Examiner notes the measuring point to be the rear point in relation to the pitch p, thereby allowing a full electrode laminate 15 to be transported to the cutting device 20); and 
a cutting unit (20) provided at the cutting point to cut entirely across the electrode sheet at the front notching groove as the front notching groove is passing through the cutting point (Figures 3 and 4; Paragraph 0067); and 
wherein the cut entirely across the electrode sheet includes the front notching groove (Figures 3 and 4; Examiner notes the cut unit electrode sheet laminate 15 to be entirely cut through the notches as shown in annotated Figure 4 below. Figure 3 of the drawings provides each unit 15 is cut as a single unit, and transported via conveyor 50).

    PNG
    media_image1.png
    262
    594
    media_image1.png
    Greyscale

Min does not provide a detection unit provided at the measuring point to detect the rear notching groove which passes through the measuring point, thereby generating a notching groove detection signal; or the cutting unit  provided at the cutting point to cut entirely across the electrode sheet at the front notching groove as the front notching groove is passing through the cutting point according to the notching groove detection signal generated by the detection unit; or wherein the detection unit at the measuring point and the cutting unit at the cutting point are separated by a distance between the front notching groove and the rear notching groove of the electrode sheet or by a multiple of the distance between the front notching groove and the rear notching groove of the electrode sheet.
Galinat teaches it is known in the art of cutting assemblies to incorporate a cutting device (29), transporting a workpiece (13) via a conveyor (36) to a detection unit (28) (Figure 3); 
wherein the detection unit (28) provided at a measuring point to detect a rear notching groove (14) which passes through the measuring point, thereby generating a notching groove detection signal (Figure 3 and Col. 6, Lines 53-66; Examiner notes the detector is capable of detecting a plurality of indicia, including notches); 
a cutting unit (29) provided at the cutting point to cut entirely across the workpiece at a front notching groove (14) as the front notching groove is passing through the cutting point according to the notching groove detection signal generated by the detection unit (28) according to the notching groove detection signal generated by the detection unit (Figures 3 and 4; Col. 7, Lines 1-19);
wherein the detection unit at the measuring point and the cutting unit at the cutting point are separated by a distance between the front notching groove and the rear notching groove of the workpiece or by a multiple of the distance between the front notching groove and the rear notching groove of the workpiece (Figures 3 and 4; Col. 7, Lines 1-56; Examiner notes the detector 28 allows for a single workpiece to be cut, or a plurality, and conveys the information to a controller (30) to allow for the cutter to cut when the appropriate number of workpieces have been detected by the detector 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Min to incorporate the teachings of Galinat to provide the cutting assembly with a detection unit for a single workpiece or multiple workpieces to be cut. In doing so, the detector allows for a specific number of workpieces to be detected via indicia and cut as desired (Col. 7, Lines 36-56).

Regarding claim 9, Min teaches a method for cutting an electrode sheet, the method comprising:
 a step (a) of continuously transferring the electrode sheet (10) up to a cutting point (C1) via a measuring point (M1) by using a transfer unit (30a, 30b, 35), the electrode sheet having a plurality of notching grooves (N1, N2, N3, N4) formed at a side surface thereof (See annotated Figure 4 above and Figure 3), wherein, when a front notching groove (N1) disposed at a front end among the notching grooves formed in the electrode sheet is passing through the cutting point, a rear notching groove (N3) disposed in a rear end of the front notching groove among the plurality of notching grooves is configured to pass through the measuring point (See annotated Figure 4 above); 
a step (c) of cutting entirely across the electrode sheet at the front notching groove as the front notching groove is passing through a cutting point, by using a cutting unit (20)(Paragraphs 0067-0069) and wherein the cutting entirely across the electrode sheet generates a cut in the electrode sheet that includes the front notching groove (Figures 3 and 4; Examiner notes the cut unit electrode sheet laminate 15 to be entirely cut through the notches as shown in annotated Figure 4 below. Figure 3 of the drawings provides each unit 15 is cut as a single unit, and transported via conveyor 50).

Min does not provide a step (b) of detecting the rear notching groove passing through the measuring point using a detection unit to generate a notching groove detection signal;
the step (c) of cutting entirely across the electrode sheet at the front notching groove as the front notching groove is passing through a cutting point, by using a cutting unit when a notching groove detection signal is generated, to manufacture a unit electrode; 
wherein the detection unit at the measuring point and the cutting unit at the cutting point are separated by a distance between the front notching groove and the rear notching groove of the electrode sheet or by a multiple of the distance between the front notching groove and the rear notching groove of the electrode sheet.


Galinat teaches it is known in the art of cutting assemblies to incorporate a cutting device (29), transporting a workpiece (13) via a conveyor (36) to a detection unit (28) (Figure 3); 
wherein the detection unit (28) provided at a measuring point to detect a rear notching groove (14) which passes through the measuring point, thereby generating a notching groove detection signal (Figure 3 and Col. 6, Lines 53-66; Examiner notes the detector is capable of detecting a plurality of indicia, including notches); 
a cutting unit (29) provided at the cutting point to cut entirely across the workpiece at a front notching groove (14) as the front notching groove is passing through the cutting point according to the notching groove detection signal generated by the detection unit (28) according to the notching groove detection signal generated by the detection unit (Figures 3 and 4; Col. 7, Lines 1-19);
wherein the detection unit at the measuring point and the cutting unit at the cutting point are separated by a distance between the front notching groove and the rear notching groove of the workpiece or by a multiple of the distance between the front notching groove and the rear notching groove of the workpiece (Figures 3 and 4; Col. 7, Lines 1-56; Examiner notes the detector 28 allows for a single workpiece to be cut, or a plurality, and conveys the information to a controller (30) to allow for the cutter to cut when the appropriate number of workpieces have been detected by the detector 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Min to incorporate the teachings of Galinat to provide the cutting assembly with a detection unit for a single workpiece or multiple workpieces to be cut. In doing so, the detector allows for a specific number of workpieces to be detected via indicia and cut as desired (Col. 7, Lines 36-56).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. Patent Pub. No. 2013/0244083) in view of Galinat (U.S. Patent No. 6,550,362) as applied to claim 1 above, and further in view of Raney (U.S. Patent No. 4,697,485).	Regarding claim 2, the modified device of Min provides wherein the detection unit comprises a line sensor (28) installed in a direction perpendicular to a transfer direction (Galinat Figure 3) of the electrode sheet to detect the rear notching groove of the electrode sheet passing through the measuring point and thereby to generate the notching groove detection signal (Galinat Col. 6, Lines 54-67 and Col. 7, Lines 1-15; Examiner notes the detector of Galinat allows for visual detection, but does not specifically provide the detection is light). 
The modified device of Min does not provide wherein the line sensor comprises a plurality of light receiving elements, and wherein the plurality of light receiving elements detect the rear notching groove through a variation in transmittance of light, which occurs when the rear notching groove of the electrode sheet passes through the measuring point.
Raney teaches it is known in the art of cutting and detection units to incorporate a line sensor (140) comprisng a plurality of light receiving elements and wherein the plurality of light receiving elements detect a notch through a variation in transmittance of light, which occurs when the notch of the workpiece passes through a point (Col. 7, Lines 39-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Min to incorporate the teachings of Raney to provide the detection unit with a line sensor having a plurality of light receiving elements. In doing so, it allows for visual detection of the notched workpiece through light sensors. 

Regarding claim 8, the modified device of Min provides, wherein the detection unit is installed at the measuring point (Min Figures 3-4 and Galinat Figures 304). 
The modified device of Min does not provide wherein the apparatus further comprises an adjusting unit installed to be movable in a direction perpendicular to a transfer direction of the electrode sheet so that the detection unit is adjusted in position to correspond to the rear notching groove passing through the measuring point.
Raney teaches an adjusting unit movable in a direction perpendicular to a transfer direction of the workpiece so that the detection unit is adjusted in position to correspond to the rear notch passing through the measuring point (Figures 9-14 and Col. 8, Lines 10-61; Examiner notes the adjusting unit to include the first sensing means 116, 118 and servo motors 90,94 that allow for the adjustment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Min to incorporate the teachings of Raney to provide the detection unit with an adjustable unit. In doing so it allows for proper orientation and placement of the detection unit.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. Patent Pub. No. 2013/0244083) in view of Galinat (U.S. Patent No. 6,550,362) as applied to claims 1 and 2 above, and further in view of Tazoe (U.S. Patent No. 7,967,594).
Regarding claim 3, the modified device of Min provides wherein each notching groove (N1, N3) of the plurality of notching grooves comprises first and second notching grooves respectively (N1, N2, N3, N4) formed in both side surfaces of the electrode sheet to face each other (See annotated Figure 4 of Min above).
The modified device of Min does not provide wherein the line sensor comprises first and second line sensors to respectively detect the first and second notching grooves.
Tazoe teaches it is old and well known in the art of electrode plate manufacturing to incorporate a detector (5) a plurality of optical sensors (28, 29) for a work piece (11) (Figure 3 and Col. 4 Lines 27-43).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Raney to incorporate the teachings of Tazoe to provide a plurality of optical sensors. In doing so, it allows for multiple sesnsors to monitor multiple positions in a variety of locations of a work piece (Col. 4, Lines 27-43).
In light of Tazoe, further modifying the modified device of Min with any reasonable number of notch detectors, to detect multiple notches in a work piece, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8.
Therefore, the modified device of Min in view of Tazoe provides each notching groove of the plurality of notching grooves comprises first and second notching grooves respectively formed in both side surfaces of the electrode sheet to face each other (Min Annotated Figure 4), and wherein the line sensor comprises first and second line sensors (28)(Galinat Figures 3 and 4; Col. 7, Lines 1-56) to respectively detect the first and second notching grooves (Examiner notes in light Tazoe, a second line sensor has been utilized in addition the line sensor shown in Figure 3 of Galinat).

Regarding claim 4, the modified device of Min provides wherein the line sensor generates the notching groove detection signal when any one of the first and second notching grooves (N1, N2, N3, N4 Annotated Figure 4 of Min Above) is detected through the first and second line sensors (Galinat Figures 3 and 4; Col. 7, Lines 1-56)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Min (U.S. Patent Pub. No. 2013/0244083) in view of Galinat (U.S. Patent No. 6,550,362) in view of in view of Tazoe (U.S. Patent No. 7,967,594) as applied to claims 1-3 above and further in view of Yoneda (U.S. Patent No. 5,115,403). 
Regarding claim 5, the modified device of Min provides wherein, when both the first and second notching grooves (N1, N2, N3, N4 Annotated Figure 4 of Min Above) are detected through the first and second line sensors, the line sensor generates the notching groove detection signal (Galinat Figures 3 and 4; Col. 7, Lines 1-56.
The modified device of Min does not provide the detection signal as a mean value of a time at which the first notching groove is detected and a time at which the second notching groove is detected.
Yoneda teaches it is old and well known in the art of cutting tools to incorporate detecting a timing of the work piece from specified positions from “time to time” utilizing a clock tied to a controller 21 (Figure 1 and Col. 7, Lines 1-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Min to incorporate the teachings of Yoneda to provide detection of the workspace by timing and location of specific positions. Doing so allows for specific locations of a work piece to be detected measured and time to provide specific movement and cutting of the workpiece Col. 7, Lines 4-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. Patent Pub. No. 2013/0244083) in view of Galinat (U.S. Patent No. 6,550,362) in view of in view of Tazoe (U.S. Patent No. 7,967,594) as applied to claims 1-3 above, and further in view of Middleton (U.S. Patent Pub. No. 2016/0031110).
Regarding claim 6, the modified device of Min does not provide, wherein, when both of the first and second notching grooves are not detected through the first and second line sensors, the line sensor generates a notching groove defect signal.
Middleton teaches it is old and well known in the art of detection systems to incorporate wherein a computer (130) is configured to determine a plurality of work piece characteristics, including defects, based on data from sensors (120)(Paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Min to incorporate the teachings of Middleton to provide a sensor which provides detection of defects in products. In doing so, it allows for the detection of a variety of workpiece characteristics as desired by the user (Middleton Paragraph 0041).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. Patent Pub. No. 2013/0244083) in view of Galinat (U.S. Patent No. 6,550,362) in view of in view of Tazoe (U.S. Patent No. 7,967,594) as applied to claims 1-3 and 6 above, as evidenced by Min (U.S. Patent Pub. No. 2013/0252072) hereinafter Min-2013 and further in view of Middleton (U.S. Patent Pub. No. 2016/0031110).
Regarding claim 7, the modified device of Min does not provide; wherein an electrode tab is provided on one surface of the electrode sheet, in which the first notching groove is formed or wherein the first line sensor detecting the first notching groove also detects whether the electrode tab is defective through the variation in transmittance of light, which occurs when the electrode tab passes.
Min-2013 provides evidence it is known in the art of unit electrode manufacturing to incorporate a unit electrode sheet (10) without an electrode tab and a plurality of notches (Figure 3) and an electrode sheet with an electrode tab (15) and a plurality of notches (Figure 4).
Middleton teaches it is old and well known in the art of detection systems to incorporate wherein a computer (130) is configured to determine a plurality of work piece characteristics, including defects, based on data from sensors (120)(Paragraph 0041).
In  light of Min-2013, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Min to incorporate the teachings of Middleton to provide a sensor which provides detection of defects in products. In doing so, it allows for the detection of a variety of work piece characteristics as desired by the user (Middleton Paragraph 0041).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. Patent Pub. No. 2013/0244083) in view of Galinat (U.S. Patent No. 6,550,362) as applied to claim 9 above, as evidenced by Min (U.S. Patent Pub. No. 2013/0252072) hereinafter Min-2013 and further in view of Middleton (U.S. Patent Pub. No. 2016/0031110).
Regarding claim 10, the modified method of Min does not provide a step of detecting whether an electrode tab is defective through a variation in transmittance of light which occurs when the electrode tab disposed on one surface of the electrode sheet passes, by using the detection unit.
Min-2013 provides evidence it is known in the art of unit electrode manufacturing to incorporate a unit electrode sheet (10) without an electrode tab (Figure 3) and an electrode sheet with an electrode tab (15) (Figure 4).
Middleton teaches it is old and well known in the art of detection systems to incorporate wherein a computer (130) is configured to determine a plurality of work piece characteristics, including defects, based on data from sensors (120) (Paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the method of Min to incorporate the teachings of Middleton to provide a sensor which provides detection of defects in products. In doing so, it allows for the detection of a variety of workpiece characteristics as desired by the user (Middleton Paragraph 0041).
Therefore, the modified method of Min provides provide a step of detecting (Middleton Paragraph 0041) whether an electrode tab (Min-2013 Figure 4) is defective through a variation in transmittance of light which occurs when the electrode tab disposed on one surface of the electrode sheet passes, by using the detection unit (Galinat Figures 3 and 4; Col. 7, Lines 1-56.

Response to Arguments
Applicant’s arguments filed 07/20/2022 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  08/26/2022Examiner, Art Unit 3724